Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Line 5 recites “the first specific word higher”, which should be rewritten as “the  predefined first specific word” for consistency.
Line 10 recites “the second specific word”, which should be rewritten as “the  predefined second specific word” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the number of the edges" (emphasis added) in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the total number” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “counts the numbers of times” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Charif et al. (Charif), US Patent Application Publication No. US 2015/0142707A1, and further in view of Willamowski et al. (Willamowski), US Patent Application Publication No. US 2014/0247461A1.

As to independent claim 1, Charif discloses an information processing apparatus, comprising: 
a processor configured to: 
receive an input of a graph structure having a plurality of nodes including text and edge interconnecting the nodes (paragraph [0039] and Figure 3: receiving input 302 including logs of multiple executed business process instances (nodes)); 
assign the nodes of the graph structure to one or more clusters (paragraph [0042] and Figure 3: the logs of multiple executed business process instances (nodes) are divided into different clusters 314, 316 and 318 or clusters A, B and C); 
partition the text included in the nodes assigned to the respective clusters into words (paragraph [0040] and Figure 3: words in the multiple executed business process instances are obtained); 
classify the words into 1) a word representing a subject or target of an operation, 2) a word representing a content or state of the operation, and 3) other words (paragraphs [0043]-[0044], [0049]: assign a label or an activity name for each activity log entry, and terms/words in each activity are classified); and,
Charif, however, does not disclose for the respective clusters, extract a first frequent word by counting a frequency of occurrence of one or more first words classified as the words representing the subject or target of the operation and extract a second frequent word by counting a frequency of occurrence of one or more second words classified as the words representing the content or state of the operation.
In the same field of endeavor, Willamowski discloses intercepting print jobs issued through a print infrastructure and extracting the corresponding user name, document title, document length, and similar information (paragraph [0065] and Figure 3).  Willamowski further discloses features extracted can be used in computing a word-based such as word frequencies of each of a selected words (paragraphs [0066]-[0074], [0093] and Figure 3).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Charif to include extracting the word frequencies in printing jobs as taught by Willamowski for the purpose of improving clustering.

Claims 11 and 12 are method and medium claims that contain similar limitations of claim 1.  Therefore, claims 11-12 are rejected under the same rationale.

As to dependent claim 7, Charif disclose wherein the processor assigns the nodes to the 20 clusters so as to reduce the number of the edges interconnecting a plurality of the clusters (Charif, Figure 4 and paragraph [0044]).

As to dependent claim 10, Charif discloses wherein the graph structure is a graph structure representing an operation of a program or a device (Figure 3, paragraph [0039]). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Charif and Willamowski as applied to claims 1 and 10-12 above, and further in view of Du et al. (Du), US Patent Application Publication No. US 2013/0227558 A1.

As to dependent claim 6, Charif and Willamowski, however, do not disclose an interface for designation of a size of the cluster by a user, wherein the processor varies the threshold value according to a size designated using the interface.
In the same field of endeavor, Du discloses providing a user interface for users to provide cluster size, data sets, etc. to process and analyze input data (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Charif and Willamowski to include providing a user interface for users to provide cluster size, as taught by Du for the purpose of processing/analyzing input data according user’s preference.

As to dependent claim 8, Charif does not disclose but Du further comprising: an interface for designation of a size of the clusters by a user, wherein the processor varies the total number of the Clusters according to a size designated using the interface (Du, paragraph [0013])).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Charif and Willamowski to include providing a user interface for users to provide cluster size, as taught by Du for the purpose of processing/analyzing input data according user’s preference.

Allowable Subject Matter
Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177